TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-99-00375-CR







I. V. White, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF BEXAR COUNTY, 226TH JUDICIAL DISTRICT


NO. 98CR1949, HONORABLE SID L. HARLE, JUDGE PRESIDING







Appellant I. V. White pleaded no contest to an indictment accusing him of sexual
assault.   See Tex. Penal Code Ann. § 22.011 (West Supp. 2000).  The district court adjudged
him guilty and, pursuant to a plea bargain agreement, imposed sentence of imprisonment for three
years.

Appellant's court-appointed attorney filed a brief concluding that the appeal is
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967), by presenting a professional evaluation of the record demonstrating why there are no
arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App.
1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d
137 (Tex. Crim. App. 1969).  A copy of counsel's brief was delivered to appellant, and appellant
was advised of his right to examine the appellate record and to file a pro se brief.  No pro se brief
has been filed.

We have reviewed the record and counsel's brief and agree that the appeal is
frivolous and without merit.  Further, we find nothing in the record that might arguably support
the appeal.

The judgment of conviction is affirmed.



				                                                                      

				J. Woodfin Jones, Justice

Before Justices Jones, Yeakel and Patterson

Affirmed 

Filed:   March 9, 2000

Do Not Publish